Title: To Alexander Hamilton from James Triplett, 19 August 1799
From: Triplett, James
To: Hamilton, Alexander


          
            Sir
            Forte Norfolk 19th August. 1799
          
          Captn. Bruff’s Letter of the 2nd Ulto. is just handed me in which he wishes me to make a Statement of a transaction, of Major Rivardie’s with the Soldiery    of Captn. Blackburns Company so farr as my Recollection Serves, it is as follows—
          In the fall 1795 When I had the Command of Captn. Blackburns Company at West Point—a Serjant by the Name of Thomas Reeder Shew me a Letter from Serjant Hedges, who was then at this place informing him he had paid to Major Rivardie the money which he owed the men of the  Company agreeable to their directions, I told Reeder  to Shew the Letter to Major Rivardie, Accordingly he did so as he told me  and that Rivardie denied haveing Received it from Hedges, Soon after I was Ordered to this Garrison on my Arrival I told Hedges of his  illtreatment to the soldiers He decleared he had paid it to Major Rivardie,  and as a proof produced to me Major Rivardie’s Receits Which Captn. Bruff has in possession, George Herbert who is one of the Sufferes is now at this Garrison, and one to whome I can say is a man of trueth, he now   declears he often Applied to Major Rivardie at West point for the money which Hedges had paid, Rivardie, and that Rivardie Ever denied haveing Received it from Hedges, there can be no doubt but he did Receit for the Money as his hand Writeing is well Known, Hedges and Reeder   is Liveing in the State of Maryland—
          I have the Honor to be Sir your, Obt. Hb Servant
          
            James Triplett Lt
             1st Regt. As & E
          
        